MURRAH, Circuit Judge
(dissenting).
The jury was told in effect that if the cancellation was arbitrary, capricious, or based upon a mere pretended dissatisfaction, and not in good faith, they could find for the plaintiff. Guided by this instruction, about which there is no dispute, the jury found from the evidence that appellee, arbitrarily and in bad faith, cancelled the contract, to the damage of the appellant. Of course if there is any substantial evidence to support the jury’s verdict, the trial court was not authorized to substitute its judgment for that of the jury. Like questions of intent and purpose, we cannot unlock the minds of Republic’s officials to determine just what motives prompted them to act as they did. The inquiry is necessarily objective, to be judged by what the parties said and did.
When the contract was cancelled, appellant had drilled-and completed nine of the twenty wells covered by the contract. They had been accepted by the appellee without complaint or_ criticism. True, a fishing job in one well caused delay in its completion, but it was completed and accepted by the Company. There was evidence to the effect that the wells were drilled under the supervision of appellee’s representatives, and that each well was drilled and completed in accordance with their instructions.
When appellee’s President inquired of Coppinger if he had given their Superintendent anything, he replied that he had given him the, “usual presents that contractors give their superintendents”; that he had given him “a suit of clothes and some whisky” and “entertained him when he came to town.” Whereupon Republic’s President replied, “unfortunately, we cannot pin anything on you, but we have on Mr. Hardy [the Company’s Superintendent] with other people * * * but we are going to make the innocent suffer with the guilty.” There was some evidence tending to show that the Company was behind with its “cable tool work”, but when the contract was cancelled without notice, and the appellee was asked to give a. reason, it refused, stating that it did not have to give one. It would seem in these circumstances that the jury was justified in the inference that it had no good reason, and that it therefore acted in bad faith.
The opinion of the court refers to facts recited in the opinion of the trial court, and upon which apparently both the trial court and this court rely in support of the legal conclusion that there was no evidence of bad faith. Conceding that the factual recitations in the trial court’s opinion may be taken as true in the absence of refutation in the record, nevertheless if the partnership’s evidence made out a prima facie case, it was entitled to go to the jury on the crucial question of bad faith, regardless of the weight of the evidence on the other side.
If I read the law of this case aright, the Company was not only the judge of its own satisfaction, but of its own good faith as well. This being so, the contract between the parties is nothing more than a mere scrap of paper and a nullity. In my judgment, it was for the jury to determine whether, under all of the facts, the appellee exercised good faith in the cancellation of the contract. It resolved that issue in favor of appellant, and it should stand.